Little, J.
1. The charge complained of in the present case was substantially in accord with section 3586 of the Civil Code, and therefore correct as an abstract proposition of law. This being so, and the motion for a new trial alleging no reason why the charge in question was inappropriate in the present case, the giving of it can not be treated as affording cause for a new trial.
2. There was sufficient evidence to warrant the verdict, and the same having been approved by the trial judge, this court will not control his discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.